Name: 2001/28/EC: Commission Decision of 27 December 2000 amending Decision 1999/465/EC establishing the officially enzootic-bovine-leukosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2000) 4146)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  agricultural activity;  means of agricultural production;  Europe;  economic geography
 Date Published: 2001-01-11

 Avis juridique important|32001D00282001/28/EC: Commission Decision of 27 December 2000 amending Decision 1999/465/EC establishing the officially enzootic-bovine-leukosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2000) 4146) Official Journal L 006 , 11/01/2001 P. 0021 - 0021Commission Decisionof 27 December 2000amending Decision 1999/465/EC establishing the officially enzootic-bovine-leukosis-free status of bovine herds of certain Member States or regions of Member States(notified under document number C(2000) 4146)(Text with EEA relevance)(2001/28/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Directive 2000/20/EC(2), and in particular Annex DI(E) thereof,Whereas:(1) Commission Decision 1999/465/EC of 13 July 1999 establishing the officially enzootic-bovine-leukosis-free status of bovine herds of certain Member States or regions of Member States(3) granted this status to certain Member States and regions thereof.(2) The competent authorities of Sweden submitted to the Commission documentation demonstrating compliance with all of the conditions provided for in Annex DI(E) of Directive 64/432/EEC.(3) It appears therefore appropriate to consider Sweden officially enzootic-bovine-leukosis-free in accordance with the provisions of the above Directive, and to amend Decision 1999/465/EC accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 1999/465/EC is amended by adding the word "Sweden" to the list of Member States in Annex I.Article 2This Decision is adressed to the Member States.Done at Brussels, 27 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 163, 4.7.2000, p. 35.(3) OJ L 181, 16.7.1999, p. 32.